DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US 2018/0234039) in view of Ohmi (US 2019/0277666)
Kuwahara discloses:
A rotation angle detection device of a motor comprising: 
a sensor (46) configured to output a sensor signal including a sine-wave signal and a cosine-wave signal in accordance with a rotation of a motor rotation shaft of a motor (44); 
a sensor power supply unit (61) configured to supply power to the sensor; 

a sensor signal detection unit (47) configured to detect a change in the sine-wave signal and a change in the cosine-wave signal; 
wherein the power control unit sets a drive interval for driving the sensor by providing power intermittently to the sensor to a first time interval when no change is detected in the sine-wave signal and the cosine-wave signal (X1 – when no angle change is present).
▪ Regarding claim 8:
a first sensor (46b) configured to output a first sensor signal in accordance with a rotation of the motor rotation shaft; 
an angular position calculation unit (471e, part of 47a) configured to calculate an angular position information that indicates an angular position of the motor rotation shaft based on the first sensor signal; 
a rotation number detection unit (472c, part of 47b) configured to detect a rotation number of the motor rotation shaft based on the sensor signal output from a second sensor (46c) that is the sensor and output rotation number information indicating the rotation number; 
a rotation angle calculation unit configured to calculate rotation angle information indicating a rotation angle of the motor rotation shaft based on the angular position information and the rotation number information; and 
a power supply unit (50) configured to supply power to the first sensor, the angular position calculation unit, the rotation number detection unit, and the rotation angle calculation unit (Fig. 2); 

Fig. 10 illustrates a second time interval (X3) that is shorter than the first time interval and a third time interval (X2) that is shorter than the second time interval and ¶ 0205 provides that the time intervals change based on the amount of motor rotation; however, the reference does not directly disclose that the time intervals are based on a change in only one, or both signals, respectively.

Ohmi teaches a means of determining motor position, wherein a detected cos and sin value increase the variation in position (see ¶ 0034 providing for addition of a cos signal, gn, for each of the values, F1-F4 and G1-G4, processed by the arithmetic unit 50*/).
Accordingly, incorporation of Ohmi would provide a device with an increase in position for a single detected value, and a larger increase based on two (sin and cos) detected values).
It would have been obvious to a person having ordinary skill in the art at the time of the  effective filing date of the claimed invention to modify Kuwahara as taught by Ohmi in order to provide an alternative means of determining an increase in the sensed motor angle when the ignition is off.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara in view of Ohmi as applied to claim 1 above, and further in view of Kawano (US 2020/0284614).
Kuwahara and Ohmi disclose as discussed above, but do not directly disclose lowering the voltage when the power switch is off.
Kawano teaches a rotation detection device for a power steering system, wherein the power when the switch off (¶ 0028 – 3.5 V) is lower than when the power switch is on (¶ 0025 – 5V).
Based on the teaching of Kawano, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to adjust the power in the modified Kuwahara device in order to further conserve power for the vehicle, thus extending the life of the power supply.
▪ Regarding claim 7: While Kawano does not teach the exact value of 3.3 V, the value is considered an optimum operating range, and is, therefore, rendered obvious in view of the prior art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a 
denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara in view of Ohmi as applied to claim 1 above, and further in view of Sakamaki (US 2006/0273247).
Kuwahara and Ohmi disclose as discussed above.  Additionally, Kuwahara discloses:
▪ Regarding claim 9:
An electric power steering device comprising; a torque sensor (41) configured to detect steering torque that is applied to a steering shaft based on a torsion angle between an input shaft and an output shaft (32a, 32b)’;
a motor (44) configured to provide steering assistance force to a steering mechanism of the vehicle; 
the rotation angle detection device is configured to calculate rotation angle information of a motor rotation shaft (44a) of the motor; 

a steering angle calculation unit configured to calculate a steering angle of the input shaft based on the torsion angle, a reduction ratio of a reduction gear (43), and the rotation angle information (¶ 0041).
▪ Regarding claim 10: 
The steering assistance force provided by the motor is controlled based on the steering angle calculated by the steering angle calculation unit (¶ 0050).
The references do not directly disclose a torsion bar.
Sakamaki teaches a power steering system with an input (2) and output (8) shaft connected via a torsion bar (¶ 0032).
Based on the teaching of Sakamaki, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate a torsion bar in the  modified Kuwahara device in order to use a well-known and structurally sound means of connecting the components of the steering shaft. 

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner was unable to find prior art teaching, inter alia, a power control unit that controls a sensor power supply to supply power intermittently when the power switch is off; 
▪ wherein drive interval expands by steps to the first time interval when a change in neither of the sine-wave signal and the cosine-wave signal is detected even when power is intermittently supplied for a predetermined plurality of times to the sensor while the drive interval is set to be shorter than the first time interval.
or 
▪ wherein the power control unit increases a duty ratio of a period during which power is supplied to the sensor by shortening the drive interval.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
February 22, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611